Title: From George Washington to David Parry, 25 May 1785
From: Washington, George
To: Parry, David



Sir,
Mt Vernon 25th May 1785.

I have had the honor, lately, to receive your favor of the 18th of July last year. For the politeness with which your Excellency was pleased to receive my Nephew G: A. Washington, & for the distinguished marks of attention which you shewed him whilst he was in the Island of Barbadoes (for which he retains a grateful sense) I feel myself exceedingly obliged, & should be happy

in opportunities to convince your Excelly of the impression they have made on me.
My Nephew, after a peregrination thro’ many of the W. India Islands—spending some time in Bermuda, & the winter in Charleston (So. Carolina) returned home a few days ago, a good deal amended in his health, but not perfectly restored to it. I have the honor to be &c.

G: Washington

